Cite as: 589 U. S. ____ (2019)             1

                      OpinionofofSthe
                   Statement          Court , J.
                                  OTOMAYOR


SUPREME COURT OF THE UNITED STATES
         CALMER COTTIER v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
             No. 18–9261. Decided December 9, 2019

  The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of certiorari.
   For his alleged role in a group beating, petitioner Calmer
Cottier was charged with, among other things, second-
degree murder by an Indian in Indian country. Two other
participants accepted plea deals with the Government; as
part of their pleas, the participants signed statements—
known as factual-basis statements—that implicated Cot-
tier in the murder. A federal prosecutor also signed those
inculpatory statements to vouch for their veracity. Then,
that same prosecutor offered those same incriminating
statements as evidence at Cottier’s trial.
   On appeal, the Court of Appeals for the Eighth Circuit
observed that the court in which Cottier was prosecuted
“routinely” sends unredacted factual-basis statements into
the jury room. 908 F. 3d 1141, 1149 (2018). I agree with
the Eighth Circuit that this practice is “troubling.” Ibid.
By presenting the jury with a factual-basis statement
signed by the Government, the prosecution improperly ex-
presses its “ ‘personal belief ’ ” in the truth of the witness’
statements—a stamp of approval, an assurance from the
Government itself, that the witness is to be believed.
United States v. Young, 470 U. S. 1, 7–8 (1985). In this case,
however, Cottier’s attorney did not object to the statements’
2                COTTIER v. UNITED STATES

                  Statement of SOTOMAYOR, J.

admission and used them as part of Cottier’s defense. For
that reason and others expressed by the Eighth Circuit in
affirming Cottier’s convictions, I do not dissent from the de-
nial of certiorari but instead echo its admonition that the
admission of such statements “is not a favored practice.”
908 F. 3d, at 1149.